Name: Commission Regulation (EC) NoÃ 652/2007 of 8 June 2007 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  technology and technical regulations;  maritime and inland waterway transport;  industrial structures and policy
 Date Published: nan

 14.6.2007 EN Official Journal of the European Union L 153/6 COMMISSION REGULATION (EC) No 652/2007 of 8 June 2007 concerning the classification of certain goods in the Combined Nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column 1 of the table set out in the Annex should be classified under the CN codes indicated in column 2, by virtue of the reasons set out in column 3 of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN codes indicated in column 2 of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 June 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 580/2007 (OJ L 138, 30.5.2007, p. 1). (2) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) 1. A replica of a specific mobile phone (a so-called mock-up). The product is made mainly of plastics. It has no electronic components. Its size, design and weight are identical to the characteristics of the specific model. It is equipped with buttons allowing the feeling of pushing real buttons. 3926 90 97 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 3926, 3926 90 and 3926 90 97. Because of its construction and the fact that it does not possess the functions of a mobile phone, the product is excluded from heading 8517. Although the product is a replica of a specific mobile phone by looking like one and being equipped with buttons providing the feel of a mobile phone, it does not demonstrate any other feature or property of the model in question. Its main task is to show what a specific mobile phone looks like. Therefore the product is excluded from heading 9023. The product is to be classified according to the constituent material (plastics). 2. A so-called self-inflatable mattress intended for outdoor use, with the following dimensions: 185 cm (L), 66 cm (W) and 3,8 cm (H). The outer surface of the article consists of a textile fabric of synthetic fibres coated on the inner side with plastic. It incorporates a sheet (thickness approximately 3,5 cm) of polyurethane foam with open cells. The outer surface of the article increases the friction with other products (for example, sleeping bags) and is durable, resisting dirt, dampness and punctures. It has a valve which allows air to go in when being unrolled and out when being rolled. 6306 40 00 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 6306 and 6306 40 00. Due to its objective characteristics (friction, dirt resistance, durability) and the fact that it is intended for outdoor use, the product is a camping good. It is excluded from Chapter 94 because the article is a pneumatic mattress (see Note 1(a) to Chapter 94). The product is to be classified under subheading 6306 40 00 as a camping good being a pneumatic mattress of textile. 3. Vessel of the catamaran type designed for the transport of persons. It has a length of approximately 49 meters and a maximum speed of 34 knots (approximately 63 kilometers per hour). It can transport up to 600 passengers. It is designed to operate in rivers, estuaries or coastal waters. However, it is constructed so that it may sail on the sea but without passengers. It is not constructed to carry passengers more than 20 nautical miles (approximately 37 kilometers) from shore. 8901 10 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 8901, 8901 10 and 8901 10 90. The catamaran is a vessel designed for transporting passengers in rivers, estuaries or coastal waters. As it is not constructed to carry passengers beyond a certain distance from the shore, it cannot be a vessel for the transport of persons on the sea. Consequently, the product cannot be considered as a seagoing vessel (see Additional Note 1 to Chapter 89). 4. A reduced-size (scale) model replica of a football stadium made mainly of plastics on a fibreboard plinth. It has no movable components. 9503 00 95 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 9503 00 and 9503 00 95. The product is not to be classified under heading 9023 because it is not designed for demonstrational purposes. The product is not to be classified according to its constituent material because it is a reduced-size (scale) model for recreational purposes of heading 9503. Such models may be non-working or intended only for display or viewing and need not be designed for playing.